In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00189-CV

IN THE ESTATE OF GUS W. RIEFLER,            §    On Appeal from the County Court at
JR., DECEASED                                    Law

                                            §    of Cooke County (PR-17203-1)

                                            §    December 3, 2020

                                            §    Memorandum Opinion by Justice
                                                 Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and we render a judgment that Danny Joe Jonas Jr. take nothing.

      It is further ordered that appellee Danny Joe Jonas Jr. shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell